DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
This office action is responsive to the amendment filed on October 8, 2020.  As directed by the amendment: claims 21, 28, and 32 have been amended and claims 55-57 have been added.  Thus, claims 11-57 are presently pending in this application with claims 11-20 and 39-54 presently withdrawn.
	Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed July 15, 2020.
	It is further noted that the amended Claims appear to have amendments which are not indicated.  For example, Claim 28 has been amended to recite that “…by a local threshold amount” in the last limitation of the claim.  Previously, the claim recited “…by a local minimum threshold amount”.  Applicant is reminded that all amendments should be documents in the amended claim.
Response to Arguments
Applicant's arguments filed October 8, 2020 have been fully considered but they are not persuasive.
Regarding Applicant’s amendments to claim 28, the Examiner indicates that further 112(b) issues were raised with the amendments, as discussed in greater detail below. 
Applicant argues on pg. 15 of the Remarks that “as specified by Peterson, the occlusion detector, which is "utilized to sense pressure in tubing 110," (id. at 38:14-15) is configured to operate only after the pump has started”.  The Examiner respectfully notes that the claim presently does not require that the contact force sensor measure a force/pressure in the tube before the pump has started – the claim is merely directed to a contact force sensor which can measure a force/pressure in the tube upon the cassette base region being received by the receiving region.  However, Peterson discloses that microprocessor knows when the cassette has been mounted to the pump through appropriate pressure signals (38:20-24).  Using the contact force sensor (186b), the microprocessor determines if an appropriate pressure has been sensed before pumping begins (38:24-27).  As such, the Examiner maintains that Peterson teaches a contact force sensor configured to perform the amended claim function.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 56 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 56, the claim recites that the processor is configured to determine a change in a force within the tube during each subsequent pumping cycle.  A review of Applicant’s specification found no such disclosure.  Paragraphs 23, 24, and 25, 180-182 disclose that the at least one processor is configured to obtain maximum force value during a subsequent pumping cycle but the disclosure does not discuss determining a change in force.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 28, the claim has been amended to recite that a local force value is detected during each revolution and that an error is present if the local force value does not exceed the maximum force value by a local threshold amount.  This claim is dependent on claim 24 which recites that the processor is configured to detect a subsequent local force maximum during each pump revolution and that an occlusion is present if the local force maxima is greater than the baseline maximum force value by a local threshold amount.  Therefore, it appears that these claims recite that the processor determines if an error or occlusion is present when the detected force values exceed the local force maximum and when they do not exceed the local force maximum by a threshold amount. Thus, it appears that the processor would always detect either an occlusion or an error. 
Further regarding claim 28, it is further unclear if the threshold amount is the same for the two claims or if they are different threshold amounts.
Claims 29 and 30 are also rejected by virtue of being dependent on claim 28.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21, 23, 33, 35, 37, 56, and 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peterson (US 5935099) in view of Greene (US 20050214129).
	Regarding claim 21, Peterson discloses a device for delivering a beneficial agent to a user (fig. 1), comprising: a cassette (104 in fig. 1) including a cassette housing (106 in fig. 1) with a fluid reservoir defined therein (108 in fig. 1), the cassette housing having a cassette base region (see below); a delivery tube fluidly coupled with the fluid reservoir (110 on fig. 1); a pump (102 in fig. 1) including a pump housing (120 

    PNG
    media_image1.png
    483
    550
    media_image1.png
    Greyscale

However, Peterson does not teach or disclose the maximum force value is detected by the contact force sensor during an initial pumping cycle. 
Greene teaches a pumping device (fig. 1) which has a pressure sensor (46 in fig. 1) and a processor (30 in fig. 1) which uses the pressure sensor data to calculate stroke volume and compares the volume to a threshold value (paragraph 46).  Greene further teaches that the threshold value is determined during an initial pump cycle (paragraph 46 discloses the value is determined experimentally which is equated to an initial pumping cycle).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the device of Peterson so that the maximum force value is detected by the contact force sensor during an initial pumping cycle.  One of ordinary skill in the art would recognize the benefits of obtaining 
Regarding claim 23, in the modified device of Peterson, Peterson discloses the threshold amount is about 10% of the baseline maximum force value (44:39-45 discloses the processor detects an occlusion if the value is at or above the baseline value indicating that it is configured to detect an occlusion if the force value is at least 10% greater than the baseline).
Regarding claim 31, in the modified device of Peterson, Peterson discloses a duration of each pumping cycle is determined at least in part by a flow rate of the fluid drive component (the device of Peterson is functionally capable of being operated so that the duration of a pumping cycle depends on the flow rate).
Regarding claim 33, in the modified device of Peterson, Peterson discloses the one or more processors is further configured to stop the fluid drive component when the occlusion is determined to be present (44:42-45).
Regarding claim 35, in the modified device of Peterson, Peterson discloses the contact force sensor consists of a single contact force sensor (the downstream occlusion sensor is disclosed as a piezo resistive sensor indicating that only a single sensor is used for the downstream occlusion sensor in 6:4-8).
Regarding claim 37, in the modified device of Peterson, Peterson discloses a beneficial agent contained in the fluid reservoir (2:2-9 discloses the pump provides fluid to a patient for therapy indicating that the reservoir contains a beneficial agent).
Regarding claim 56, in the modified device of Peterson, Peterson discloses the one or more processors are further configured to determine a change in force within the 
Regarding claim 57, in the modified device of Peterson, Peterson discloses the one or more processors are further configured to determine engagement of the delivery tube with the fluid drive component upon the cassette base region being received by the receiving region of the pump housing (38:8-27 discloses sensing an appropriate pressure).
Claims 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peterson in view of Greene, as applied to claim 21 above, and further in view of Pekkarinen (US 5935099).
Regarding claim 22, modified Peterson teaches all of the claimed limitations set forth in claim 21, as discussed above, but does not teach or disclose the one or more processors is further configured to: determine a subsequent maximum force value during the subsequent pumping cycle, and adjust the baseline maximum force value to the subsequent maximum force value if the subsequent maximum force value is less than the baseline maximum force value.
Pekkarinen teaches an infusion pump (fig. 1) which has a processor (28 in fig. 2) and a contact force sensor (24 and 26 in fig. 2).  Pekkarinen further teaches the processor is configured to determine a subsequent maximum force value during the 
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the processor of modified Peterson so that it is further configured to: determine a subsequent maximum force value during the subsequent pumping cycle, and adjust the baseline maximum force value to the subsequent maximum force value if the subsequent maximum force value is less than the baseline maximum force value, as taught by Pekkarinen to eliminate variations in tubing position, thickness, diameter and shape (3:21-24).
Claims 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peterson in view of Greene, as applied to claim 21 above, and further in view of Pekkarinen and in further view of Kawahara (US 4882575).
Regarding claim 24, modified Peterson teaches all of the claimed limitations set forth in claim 21, as discussed above, but does not teach or disclose the one or more processors is further configured to: determine a local maximum force value during an initial pump revolution of each pump cycle, the local maximum force corresponding to a baseline local maximum force value, obtain a subsequent local force maximum during each subsequent pump revolution of each pump cycle, and determine an occlusion is 
As discussed above, Pekkarinen teaches an infusion pump (fig. 1) which has a processor (28 in fig. 2) and a contact force sensor (24 and 26 in fig. 2).  Pekkarinen further teaches the one or more processors is further configured to: determine a local maximum force value during an initial pump revolution of each pump cycle (3:1-12), the local maximum force corresponding to a baseline local maximum force value (3:13-14), obtain a subsequent local force maximum (3:14-17), and determine an occlusion is present if one or more of the subsequent local force maxima exceeds the baseline local maximum force value by a local threshold amount (3:14-17).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the processor of modified Peterson to be configured determine a local maximum force value during an initial pump revolution of each pump cycle, the local maximum force corresponding to a baseline local maximum force value, obtain a subsequent local force maximums, and determine an occlusion is present if one or more of the subsequent local force maxima exceeds the baseline local maximum force value by a local threshold amount, as taught by Pekkarinen for the purpose of eliminating variations in the tubing position, thickness, diameter, and shape (3:22-24).
However, modified Peterson remains silent regarding obtaining a subsequent local force maximum during each pump revolution of each pump cycle. 
Kawahara teaches an infusion device (fig. 1) having a pump (4 in fig. 1) and a force contact sensor (7 in fig. 1).  Kawahara further discloses obtaining a local force maximum during each pump revolution of each pump cycle (4:34-41).  Therefore, it 
Regarding claim 25, modified Peterson teaches all of the claimed limitations set forth in claims 21 and 24, as discussed above.  Pekkarinen teaches that the local threshold amount is a predetermined amount relative to the baseline local maximum force value (3:14-17).  However, modified Peterson does not explicitly teach or disclose the local threshold amount is about 13% of the baseline local maximum force value.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have set the local threshold amount to be about 13%, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 26, in the modified device of Peterson, Pekkarinen discloses the one or more processors is further configured to determine the local maximum force value of each pump cycle when a flow rate of the fluid drive component is above a threshold flow rate (3:1-12 discloses that the processor determines the local maximum force value regardless of flow rate).
Regarding claim 27, in the modified device of Peterson, Pekkarinen discloses the threshold flow rate is 10 mL/hr (3:1-12 discloses that the processor always determines the local maximum force value at the start of pump activation which would include a condition where the flow rate is above 10 ml/hr).

Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peterson in view of Greene, as applied to claim 21 above, and further in view of Natwick (US 5055001).
Regarding claim 32, modified Peterson teaches all of the claimed limitations set forth in claim 21, as discussed above.  Peterson further discloses a motor operatively coupled to the fluid drive component (156 in fig. 2).  However, modified Peterson does not teach or disclose a rotational position sensor operatively coupled to the motor to determine a rotational position of the motor; wherein the one or more processors is further operatively coupled to the rotational position sensor and further configured to determine each pump revolution from the rotational position sensor.
Natwick teaches a pump for delivering fluid to a patient (figs. 1 and 2) which has a motor (146 in fig. 4) and a processor (282 in fig. 23).  Natwick further teaches a rotational position sensor operatively coupled to the motor to determine a rotational position of the motor (176 in fig. 14; 19:1-3); wherein the one or more processors is further operatively coupled to the rotational position sensor and further configured to determine each pump revolution from the rotational position sensor (19:59-66).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the device of modified Peterson to include a rotational position sensor operatively coupled to the motor to determine a rotational position of the motor; wherein the one or more processors is further operatively coupled to the rotational position sensor and further configured to determine .
Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peterson in view of Greene, as applied to claim 21 above, and further in view of Olsen (US 5695473).
Regarding claim 34, modified Peterson teaches all of the claimed limitations set forth in claim 21, as discussed above.  Peterson further discloses a display operatively coupled to the one or more processors (126 in fig. 4).  However, modified Peterson does not teach or disclose the one or more processors is further configured to display an error signal on the display when the occlusion is determined to be present.
Olsen teaches a similar device (fig. 2) having a display (60 in fig. 2) and a processor (50 in fig. 1).  Olsen further teaches the one or more processors is further configured to display an error signal on the display when the occlusion is determined to be present (12:66-13:2).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the device of modified Peterson so that the one or more processors is further configured to display an error signal on the display when the occlusion is determined to be present, as taught by Olsen for the purpose of ensuring the user is notified in the event of an occlusion.
Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peterson in view of Greene, as applied to claim 21 above, and further in view of Tachibana (US 20040073161).
Regarding claim 36, modified Peterson teaches all of the claimed limitations set forth in claim 21, as discussed above, but does not teach or disclose the one or more 
Tachibana teaches an infusion pump for delivering fluid to a patient (fig. 1) which is configured to apply a four-sample moving average filter to the data representing the measured force or pressure from a sensor (paragraph 87 discloses using 16 samples which would include four samples).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the processor of modified Peterson to be configured to apply a four-sample moving average filter to the data representing the measured force or pressure from the contact force sensor.  This modification would provide more accurate data in the event of an incorrect pressure reading.
Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peterson in view of Greene, as applied to claim 21 above, and further in view of Rise (US 6227203).
Regarding claim 38, modified Peterson teaches all of the claimed limitations set forth in claim 21, as discussed above, but does not teach or disclose the beneficial agent comprises one or more of levodopa and carbidopa.
Rise teaches that levodopa is the main medicament used to treat Parkinson’s disease (1:34-35).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the beneficial agent of the modified device of Peterson to be levodopa for the purpose of providing effective therapy to a patient with Parkinson’s disease, as taught by Rise.
Claim 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peterson in view of Greene, as applied to claim 21 above, and further in view of Thompson (US 20090053085).
Regarding claim 55, modified Peterson teaches all of the claimed limitations set forth in claim 21, as discussed above.  Peterson discloses that the contact force sensor comprises a piezo resistive sensor (6:7-8) but does not teach or disclose the contact force sensor further comprises a strain gauge disposed proximate the receiving region.
Thompson teaches a device (fig. 7) having a pump (16 in fig. 7) with a receiving region (14 in fig. 7) and a cassette (12 in fig. 7) having a tubing (52 in fig. 7).  Thompson further teaches a contact force sensor to sense pressure within the tubing (84 in fig. 7; paragraph 35) which is proximate the receiving region (fig. 7).  Thompson teaches that the contact force sensor can be a strain gauge or a piezo resistive sensor (paragraph 35).  Accordingly, the prior art references teach that it is known that piezo resistive sensors and strain gauges are elements that are functional equivalents for sensing pressure of the tubing. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have substituted a piezo resistive sensor for a strain gauge proximate to the receiving region. The substitution would have resulted in an equivalent sensor to detect occlusions in the tubing. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY FREDRICKSON whose telephone number is (571)270-7481.  The examiner can normally be reached on Monday-Friday (9 AM - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN PRICE can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/COURTNEY B FREDRICKSON/Examiner, Art Unit 3783                                                                                                                                                                                                        

/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783